Citation Nr: 1445718	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  06-30 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral numbness of the lower legs, to include as secondary to degenerative joint disease of the left hip status post left total hip replacement.

2.  Entitlement to a compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel	


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

As previously directed by the January 2012 Board Remand, the issue of entitlement to service connection for a back disability to include as secondary to a left hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for radiculopathy of the lower extremities, secondary to the service-connected left hip disability, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Initially, the Board notes that the Veteran has been granted service connection for degenerative joint disease of the left hip status post left total hip replacement and the Veteran asserts that he has experienced numbness in his bilateral extremities that he attributes to residuals from his left hip disability.

A review of the medial evidence shows that in July 2007, the Veteran underwent a revision hip arthroplasty acetabulum and polyethylene exchange regarding his left hip.

In August 2009 and September 2009, VA treatment records show that the Veteran reported lower extremity neuropathy and radiculopathy, as well as hip pain.

A February 2012 VA examination report shows that the Veteran was diagnosed with an unspecified peripheral neuropathy of the lower extremities.  After a review of the claims file and a physical examination of the Veteran, the VA examiner concluded that it was as likely as not that the Veteran's peripheral neuropathy was at least as likely as not caused by or aggravated by the service connected left hip disability.  

The Board finds that the preponderance of the evidence supports the Veteran's claim for service connection for bilateral numbness of the legs as due to a service-connected left hip disability.

In reaching this conclusion, the Board finds that the most probative evidence of record is the February 2012 VA examination report.  The VA examiner opined that the Veteran's peripheral neuropathy of the lower extremities was associated with his service connected left hip disability.  The Board finds that VA examiner provided a clear indication of a positive opinion of a nexus between the Veteran's service connected left hip disability and his bilateral numbness of the lower extremities.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, the reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).  Therefore, resolving all reasonable doubt in favor of the appellant, the Board finds that the Veteran's bilateral neuropathy of the lower extremities was caused or aggravated by his service connected left hip disability.  Therefore, the Veteran's claim is allowed.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral numbness of the lower legs, to include as secondary to degenerative joint disease of the left hip status post left total hip replacement is granted.


REMAND

Unfortunately, a remand is again required for the claim for an increased rating for hearing loss of the left ear.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claims so that he is afforded every possible consideration.

In the January 2012 remand, the Board remanded for further development and specifically directed the RO to provide the Veteran with a VA audiology examination.  A review of the records shows that the Veteran was never scheduled for or provided a VA audiological examination.  

As previously reported in the January 2012 Board remand, in September 2005 the Veteran was afforded a VA Compensation and Pension hearing examination.  The Veteran reported that he served as a phone linesman/classified carrier assigned to an artillery unit in Vietnam.  He stated that he was exposed to noise from combat, M14 fire, and C130 aircraft.  The Veteran had occupational noise exposure in a saw mill for 33 years.  He reported hunting in the past and woodworking.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ

1000
2000
3000
4000
LEFT
25
45
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the left ear. 

The Veteran was diagnosed with severe high frequency sensorineural hearing loss.

The Veteran underwent private audiology testing in October 2005.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ

1000
2000
3000
4000
LEFT
30
60
75
80

Word discrimination was noted to be 92 percent in both ears but there is no indication that the testing was performed pursuant to Maryland CNC.

As the private examination report, dated in October 2005, reveals that the Veteran's hearing loss has become more severe since his September 2005 VA examination, the Board finds it necessary to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his left ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

As such, the Board finds that the Veteran must be afforded a contemporaneous VA medical examination regarding the severity of his left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA audiological examination to determinte the nature, extent, and severity of his left ear hearing loss.  The claims folder must be made available to and reviewed by the examiner.  All indicated test, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  The examiner should also fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

2.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Milo H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


